IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,518



               EX PARTE WILLIAM DUNCAN SARTAIN, II, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2010175 IN THE 198th DISTRICT COURT
                        FROM McCULLOCH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

with a vehicle and sentenced to eleven years’ imprisonment. The Third Court of Appeals affirmed

his conviction. Sartain v. State, No. 03-09-00066-CR (Tex. App–Austin, delivered May 19, 2010,

no pet.).

        Applicant contends that his trial counsel rendered ineffective assistance because he failed to

investigate the validity of the prior convictions used by the State for purposes of enhancement during
                                                                                                  2

his punishment hearing. The Applicant further alleges that two of the three convictions used to

elevate the punishment range in this case to that of a second degree felony were not final felony

convictions available for enhancement purposes and that counsel was ineffective for advising him

to plead true to the enhancement paragraphs.

       The trial court has determined, based upon the record, that trial counsel was ineffective and

that such ineffective representation prejudiced applicant. We find, therefore, that applicant is

entitled to relief. The sentence in Cause No. 5298 in the 198th Judicial District Court of McCulloch

County is set aside, and this cause is remanded to the trial court so that a new punishment hearing

may be held.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 16, 2011
Do Not Publish